Case 5:19-cr-20009-JEL-RSW ECF No. 26, PageID.98 Filed 03/22/21 Page 1 of 3




               UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF MICHIGAN
                    SOUTHERN DIVISION


United States of America,

                       Plaintiff,      Case No. 19-20009

v.                                     Judith E. Levy
                                       United States District Judge
Mohamad Khadr,
                                       Mag. Judge R. Steven Whalen
                       Defendant(s).

________________________________/


     ORDER GRANTING IN PART EMERGENCY MOTION TO
         EXTEND TIME FOR SELF-SURRENDER [24]

     Before the Court is Defendant Mohamad Khadr’s emergency

motion to extend time for self-surrender. (ECF No. 24.) The parties have

previously stipulated to several adjournments to Defendant’s self-

surrender date because of Defendant’s medical situation, resulting in a

current self-surrender date of April 1, 2021. (ECF Nos. 19-23.)

     On March 17, 2021, Defendant filed this emergency motion, seeking

an extension from April 1, 2021 to June 1, 2021. (ECF No. 24, PageID.94.)

Defendant requested the extension to allow defense counsel to gather

Defendant’s complete medical record and to allow Defendant to continue
 Case 5:19-cr-20009-JEL-RSW ECF No. 26, PageID.99 Filed 03/22/21 Page 2 of 3




to receive necessary medical treatment for numerous medical conditions.

(Id. at PageID.93.) Specifically, Defendant requested the extension to see

his urologist in June of 2021. (Id.) Additionally, Defendant alleges that

he is “severely allergic to the ingredients of vaccines, including the Covid-

19 vaccine” and is “extremely concerned” about the state of his health

and, particularly, of the serious harm or death that may arise were he to

contract COVID-19. (Id. at PageID.94) Defendant notes that FCI Butner,

where he is set to report, presently has reported cases of COVID-19. (Id.)

        That same day, the government filed a response to Defendant’s

emergency motion. (ECF No. 25.) The government indicates its support

for extending Defendant’s report date to May 1, 2021, given that

Defendant is not vaccinated. (Id. at PageID.96.) However, the

government requests the Court schedule a hearing at which Defendant

would be expected to proffer additional medical records supporting his

claim that he is allegedly allergic to vaccines and vaccine ingredients.

(Id.)

        For the reasons set forth above, the Court GRANTS IN PART

Defendant’s emergency motion to extend time for self-surrender.

Defendant’s self-surrender date is adjourned to May 1, 2021. The Court

                                     2
Case 5:19-cr-20009-JEL-RSW ECF No. 26, PageID.100 Filed 03/22/21 Page 3 of 3




will set a hearing date at which the parties are to be prepared to discuss

Defendant’s alleged allergy to vaccines and vaccine ingredients.

     IT IS SO ORDERED.

Dated: March 22, 2021                    s/Judith E. Levy
Ann Arbor, Michigan                      JUDITH E. LEVY
                                         United States District Judge


                    CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on March 22, 2021.
                                         s/William Barkholz
                                         WILLIAM BARKHOLZ
                                         Case Manager




                                     3
